DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Pages 5-7 include placeholders for application-related information.  Appropriate correction is required.
Information Disclosure Statement
The IDS dated 1/11/2021 has been considered by Examiner.  Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action."
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable o ver Jacobsen et al (US 2014/0012130 A1, hereinafter “Jacobsen”) in view of Little et al (US 2013/0313130 A1, hereinafter “Little”).
Regarding claim 1, Jacobsen discloses a flexible circuit of a surgical instrument (see figures 21-26), the flexible circuit comprising: a rigid section (par 0050), wherein the rigid section comprises interlocking features for mechanical engagement with a component of the surgical instrument (pars 0050, 0058), and wherein the rigid section has at least one of the following mounted thereon: a processing device and a logic element (tracking device 84; pars 0084, 0095-0096); and a flexible section, wherein the 
Jacobsen discloses the traces may vary in dimensions (par 0076), as well as conductive traces positioned in the flexible section and the rigid sections of the device (pars 0072, 0076).  Jacobsen, however, does not explicitly disclose that a height and a width of the conductive trace varies based on the type of section the trace is in.  Little is analogous art with regard to flexible electrical devices and conduits.  Little discloses it was known in the art to provide a flexible circuit such that a flexible dielectric material includes variable length, width, and height for traces in a conductive path for flexible circuits (par [0056]). Applied to the invention of Jacobsen, the features of Little provide means for modifying a height and a width of the conductive trace which is optimized for the application (such as the defined sections of Jacobsen, see above) of the conduit as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Little in the invention of Jacobsen, since such a modification would provide the predictable results of element optimized functioning based on operation in a three dimensional architecture.
Regarding claim 2, Jacobsen discloses the flexible section is configured to bend transverse to a longitudinal axis of the shaft assembly (par 0065; see figure 10).
Regarding claim 3, Jacobsen discloses the component comprises a channel retainer (see figures 3 and 7 [shown coupled] and figure 4 [which includes the rigid 
Regarding claim 4, Jacobsen discloses a conductive trace (par 0072, 0076).
Regarding claims 8, 9, and 10, Jacobsen discloses the traces may vary in dimensions (par 0076), as well as conductive traces positioned on the flexible section and the rigid sections (pars 0072, 0076).  Jacobsen, however, does not explicitly disclose a height of a first portion of the conductive trace positioned on the flexible section is less than a height of second portion of the conductive trace positioned on the rigid section, nor that a width of a first portion of the conductive trace positioned on the flexible section is greater than a width of a second portion of the conductive trace positioned on the rigid section.  Similarly, Jacobsen does not explicitly disclose that a height of a first portion of the conductive trace positioned on the flexible section is less than a height of a second portion of the conductive trace positioned on the rigid section; and a width of the first portion of the conductive trace is greater than a width of the second portion of the conductive trace.
Little is analogous art with regard to flexible electrical devices and conduits.  Little discloses it was known in the art to provide a flexible circuit such that a flexible dielectric material includes variable length, width, and height for traces in a conductive path for flexible circuits (par [0056]).  Applied to the invention of Jacobsen, the features of Little would provide dimensions that vary along the length of the conductive traces as detailed in the instant claims 8, 9, and 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Little in the invention of Jacobsen, since such a modification would provide the 
Regarding claim 11, Jacobsen discloses the flexible circuit further comprises a strain relief section (par 0101).
Regarding claim 12, Jacobsen discloses a conductive pad (see figure 13A; par 0072).
Regarding claim 13, Jacobsen discloses an electromagnetic shield (par 0100).
Regarding claims 14 and 18, Jacobsen discloses a flexible circuit of a surgical instrument (see figures 21-26), the flexible circuit comprising: a rigid section (par 0050), wherein the rigid section has at least one of the following mounted thereon: a processing device and a logic element (tracking device 84; pars 0084, 0095-0096); and a flexible section, wherein the flexible section is aligned with one of the following: an active bending portion of a shaft assembly of the surgical instrument (pars 0057-0058) and an articulation joint of the shaft assembly.  Jacobsen further discloses a conductive trace positioned on both the rigid section and the flexible section (par 0072, 0076, 0100, 010, figures 22, 23A-B).  
Jacobsen discloses the traces may vary in dimensions (par 0076), as well as conductive traces positioned on the flexible section and the rigid sections (pars 0072, 0076).  Jacobsen, however, does not explicitly disclose that a height and a width of the conductive trace varies along a length of the surgical instrument.  Jacobsen further does not explicitly disclose a height of a first portion of the conductive trace positioned on the flexible section is less than a height of a second portion of the conductive trace 
Little is analogous art with regard to flexible electrical devices and conduits.  Little discloses it was known in the art to provide a flexible circuit such that a flexible dielectric material includes variable length, width, and height for traces in a conductive path for flexible circuits (par [0056]).  Applied to the invention of Jacobsen, the features of Little would provide dimensions that vary along the length of the conductive traces such that a height and a width of the conductive trace varies along a length of the surgical instrument.  Further applied to the invention of Jacobsen, the features of Little would provide a height of a first portion of the conductive trace positioned on the flexible section is less than a height of a second portion of the conductive trace positioned on the rigid section and a width of the first portion of the conductive trace is greater than a width of the second portion of the conductive trace.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Little in the invention of Jacobsen, since such a modification would provide the predictable results of element optimized functioning based on operation in a three dimensional architecture.
Regarding claim 15, Jacobsen discloses the rigid section is configured to mechanically interlock with a component of the surgical instrument (pars 0050, 0058).
Regarding claim 16, Jacobsen discloses the component comprises a channel retainer (see figures 3 and 7 [shown coupled] and figure 4 [which includes the rigid assembly 130]), and wherein the channel retainer comprises a recess configured to receive the rigid section (pars 0049-0050).
Regarding claim 17, Jacobsen discloses the flexible section is configured to bend transverse to a longitudinal axis of the shaft assembly (par 0065; see figure 10).
Regarding claims 19 and 20, Jacobsen discloses a flexible circuit of a surgical instrument (see figures 21-26), the flexible circuit comprising: a rigid section (par 0050) and a flexible section, wherein the flexible section is aligned with one of the following: an active bending portion of a shaft assembly of the surgical instrument (pars 0057-0058) and an articulation joint of the shaft assembly.  Jacobsen further discloses a conductive trace positioned on both the rigid section and the flexible section (par 0072, 0076, 0100, 010, figures 22, 23A-B), as well as an electromagnetic shield (par 0100).
Jacobsen discloses the traces may vary in dimensions (par 0076), as well as conductive traces positioned on the flexible section and the rigid sections (pars 0072, 0076).  Jacobsen, however, does not explicitly disclose that a height and a width of the conductive trace varies along a length of the surgical instrument.  Jacobsen further does not explicitly disclose a height of a first portion of the conductive trace positioned on the flexible section is less than a height of a second portion of the conductive trace positioned on the rigid section; and a width of the first portion of the conductive trace is greater than a width of the second portion of the conductive trace
Little is analogous art with regard to flexible electrical devices and conduits.  Little discloses it was known in the art to provide a flexible circuit such that a flexible dielectric material includes variable length, width, and height for traces in a conductive path for flexible circuits (par [0056]).  Applied to the invention of Jacobsen, the features of Little would provide dimensions that vary along the length of the conductive traces such that a height and a width of the conductive trace varies along a length of the surgical 
Regarding claim 21, Jacobsen in view of Little discloses the claimed invention (see rejection of claim 1 above), where the conductive traces are flexible and foldable as known in the art and the system includes an active bending portion or an articulation joint of the shaft assembly (Jacobsen, par 0057-0058).  Therefore, Examiner interprets that Jacobsen in view of Little discloses the conductive trace in the flexible section would be capable of folding on each side of an opening when passed through either the active bending portion of the shaft assembly of the surgical instrument and the articulation joint of the shaft assembly.
Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen in view of Baker et al (US 2008/0139953 A1).
Regarding claims 5, 6, and 7, Jacobsen in view of Little discloses the traces may vary in dimensions (Jacobsen par 0076), but does not explicitly disclose these dimensions can vary along the length of the conductive trace.  Baker discloses it was known in the art to vary the height and width of a conductive trace in order to provide a 
Response to Arguments
Applicant’s arguments, see remarks (pages 7-8), filed 1/7/2021, with respect to the rejection(s) of claim(s) 1-20 (as well as new claim 21) under Jacobsen in view of Tegg have been fully considered and are persuasive in part.  Examiner agrees that Tegg does not disclose modification of height of the conductive trace.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Jacobsen in view of Little.
Further, Applicant argues that the disclosure of Jacobsen to include specific thicknesses or the omission of a specific height to teach away modifying the height of the conductive trace.  Examiner respectfully disagrees.  Jacobsen does specify preferred trace dimensions, but there is no disclosure that other dimensions are not possible.  Further, as shown in the Little reference, it was known in the art to modify the dimensions of the conductive traces as needed to optimize the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/           Primary Examiner, Art Unit 3799